                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES RAY HICKS,                         :   No. 1:17-CV-1969
                                           :
             Petitioner                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
JOHN E. WETZEL, Secretary,                 :   THIS IS A CAPITAL CASE
Pennsylvania Department of                 :
Corrections; ROBERT GILMORE,               :
Superintendent of the State                :
Correctional Institution at Greene;        :
and MARK GARMAN,                           :
Superintendent of the State                :
Correctional Institution at                :
Rockview,                                  :
                                           :
             Respondents.                  :

                                  MEMORANDUM

      Presently pending before the Court is petitioner Charles Ray Hicks’ motion

to stay these federal proceedings or, in the alternative, dismiss without prejudice to

allow petitioner to exhaust federal claims for relief in state court. (Doc. 28.) Also

before the Court is petitioner’s motion to seal certain documents filed in support of

the petition for writ of habeas corpus (Doc. 30), and petitioner’s motion for an order

directing the Department of Corrections to allow counsel to provide him with

confidential legal documents in a manner that does not violate attorney/client

privilege (Doc. 32). For the reasons that follow, the motion to stay (Doc. 28) will be

denied and this case will be dismissed without prejudice.
I.       Background

         This is a capital habeas proceeding brought by a Pennsylvania state prisoner.

Following his convictions for first-degree murder and related counts, petitioner was

sentenced to death on January 6, 2015, in the Court of Common Pleas of Monroe

County, Pennsylvania. (Doc. 28.) Petitioner’s convictions and sentence of death

were affirmed by the Supreme Court of Pennsylvania on March 28, 2017. See

Commonwealth v. Hicks, 156 A.3d 1114 (Pa. 2017). His petition for certiorari review

was denied by the United States Supreme Court on October 2, 2017. Hicks v.

Pennsylvania, No. 16-9657, Order (U.S. Oct. 2, 2017).

         On October 27, 2017, petitioner filed a motion for leave to proceed in forma

pauperis and for appointment of federal habeas corpus counsel. (Doc. 1.) On

November 30, 2017, this Court granted the motion for leave to proceed in forma

pauperis, appointed the Capital Habeas Unit of the Federal Defender Office for the

Middle District of Pennsylvania to represent petitioner in his federal habeas

proceedings, and ordered counsel to file a status report apprising the Court of the

procedural posture of petitioner’s state court proceedings and any other pertinent

matters on or before May 29, 2018, and every 45 days thereafter. (Doc. 3.)

Petitioner filed his status report on May 29, 2018, informing the Court that on

February 6, 2018, petitioner filed an initial PCRA petition and an emergency motion

for a stay of execution. 1 (Doc. 6.) On February 12, 2018, the Monroe County Court


     On January 18, 2018, Pennsylvania’s Secretary of the Department of
     1

Corrections John Wetzel signed a warrant for petitioner’s execution. (See Doc. 6.)
                                            2
of Common Pleas entered an order that: (1) granted petitioner leave to proceed in

forma pauperis, (2) stayed petitioner’s execution through the conclusion of all PCRA

proceedings, (3) appointed James Swetz, Esquire, to represent petitioner in his

PCRA proceedings, and (4) directed an amended PCRA petition be filed on or

before March 22, 2018. (Id.) On March 19, 2018, the Monroe County Court granted

petitioner’s request for an enlargement of time in which to file an amended PCRA

petition until July 22, 2018. (See id.)

      On July 13, 2018, petitioner filed a second status report informing the Court

of the status of his state court proceedings and requesting that the Court enter an

Order directing counsel to file a federal habeas petition on behalf of petitioner.

(Doc. 7.) Based on the information presented in petitioner’s second status report,

on July 20, 2018, the Court issued an Order directing petitioner to file a habeas

petition on or before October 2, 2018. (Doc. 8.) That Order also set forth a schedule

for the remainder of these federal habeas proceedings. (Id.)

      The Pennsylvania Department of Corrections implemented new legal mail

and legal visit document exchange policies in September 2018 that allegedly

prevented petitioner’s counsel from engaging in privileged communications and

consultations with petitioner. Therefore, the Court stayed these proceedings by

Order dated November 20, 2018. (Doc. 21.) In a December 17, 2018 status report,

counsel informed the Court that, after discussions with counsel for the DOC,

petitioner’s counsel was able to provide petitioner with documents during a

December 2018 legal visit. (See Doc. 28 at 3) (citing Doc. 23 at 5). Thereafter, the

Court issued an Order on December 18, 2018, lifting the stay of litigation and
                                           3
granting petitioner’s request for leave to file his habeas petition on or before

February 1, 2019. (Doc. 24.)

        On February 1, 2019, petitioner filed his petition for writ of habeas corpus.

(Doc. 27.) Also on that day, petitioner filed the instant motion to stay these federal

habeas proceedings to allow petitioner’s counsel to exhaust federal claims in state

court. (Doc. 28.) In the motion, petitioner informs the Court, inter alia, that

petitioner’s counseled amended PCRA petition is currently due on May 31, 2019.

(Id.)

II.     Discussion

        A. Statutory Framework

        A district court is authorized to “entertain an application for a writ of habeas

corpus in behalf of a person in custody pursuant to the judgment of a State court

only on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United States.” 28 U.S.C. § 2254(a). A petition for writ of habeas

corpus is the exclusive federal remedy for a state prisoner challenging the very fact

or duration of his or her confinement. Preiser v. Rodriguez, 411 U.S. 475, 499 (1973).

        A petitioner filing for relief under the federal Antiterrorism and Effective

Death Penalty Act of 1996 (“AEDPA”), must generally comply with the exhaustion

requirement of 28 U.S.C. § 2254(b)(1)(A), before a federal court can consider the

merits of his habeas corpus petition. Pursuant to § 2254(b)(1)(A), the petitioner

must give the state courts an opportunity to review allegations of error before

seeking relief in federal court. Baldwin v. Reese, 541 U.S. 27, 29 (2004). “An

applicant shall not be deemed to have exhausted the remedies available in the
                                            4
courts of the State, within the meaning of this section, if he has the right under the

law of the State to raise, by any available procedure, the question presented.” 28

U.S.C. §2254(c); see also Rose v. Lundy, 455 U.S. 509, 518-19 (1982) (finding that

before a federal court can adjudicate claims under habeas corpus, interests of

comity and federalism dictate that the state courts must have the first opportunity

to decide a petitioner’s claims).

      AEDPA also establishes a one-year statute of limitations for filing a federal

habeas corpus petition. 28 U.S.C. § 2254(d)(1); Wilson v. Beard, 426 F.3d 653, 659

(3d Cir. 2005). This one-year period runs from the date on which the judgment

became final by the conclusion of direct review or when the time for seeking

certiorari review expires. 28 U.S.C. § 2244(d)(1)(A); Clay v. United States, 537 U.S.

522, 525 (2003). The one-year limitations period is tolled, however, while a properly

filed application for state post-conviction or other collateral review is pending. 28

U.S.C. § 2244(d)(2); see also Pace v. Diguglielmo, 544 U.S. 408 (2005).

      Under Pennsylvania’s Post-Conviction Relief Act, a petitioner must file for

PCRA relief within one year of the date the judgment becomes final. 42 Pa. Cons.

Stat. § 9545(b)(1). For purposes of the PCRA, a judgment becomes final at the

conclusion of direct review, including discretionary review in the United States

Supreme Court and the Pennsylvania Supreme Court, or at the expiration of time

for seeking such review. Id. § 9545(b)(3).




                                             5
        B. Hicks’ Petition

        Although courts have routinely entered stays to permit petitioners to exhaust

state post-conviction proceedings, the United States Supreme Court has recognized

that:

        Stay and abeyance, if employed too frequently, has the potential to
        undermine [AEDPA’s] purpose. Staying a federal habeas petition
        frustrates AEDPA’s objective of encouraging finality by allowing a
        petitioner to delay the resolution of the federal proceedings. It also
        undermines AEDPA’s goal of streamlining federal habeas proceedings
        by decreasing a petitioner’s incentive to exhaust all his claims in state
        court prior to filing his federal petition.

Rhines v. Weber, 544 U.S. 269, 277 (2005). Accordingly, stays of federal habeas

petitions pending the exhaustion of state remedies are available only where: (1) the

petitioner has shown good cause for failing to exhaust his claims first in state court;

(2) his unexhausted claims are potentially meritorious; and (3) the petitioner has not

engaged in intentionally dilatory litigation tactics. Rhines, 544 U.S. at 277-28;

Heleva v. Brooks, 581 F.3d 187, 190 (3d Cir. 2009).

        Unlike Rhines and Heleva, in the case at bar there is little concern that

refusing to grant a stay in this matter will in any way prejudice petitioner’s ability to

seek federal habeas relief. The statute of limitations on petitioner’s federal and

state post-conviction proceedings began to run on October 2, 2017. On February 6,

2018, petitioner filed a petition for PCRA relief in the Monroe County Court of

Common Pleas. See Commonwealth v. Hicks, No. CP-45-CR-0000391-2008 (Monroe

Cnty. Comm. Pl.) Thus, the filing of petitioner’s PCRA petition tolled the one-year

federal limitations period. 28 U.S.C. § 2244(d)(2). Once petitioner exhausts his

claims through the PCRA process, he will have 238 days remaining on his one-year
                                            6
limitations period in which to file a timely federal habeas petition. Further, the

Court notes that PCRA proceedings in capital cases typically take years to litigate

and petitioner has not shown why this case should be stayed for all that time. It

should be noted that petitioner has state-appointed counsel representing him in the

PCRA proceedings. And finally, in capital cases such as this one, this Court

generally gives counsel ample time to file a federal habeas petition after the

commencement of the case and will grant extensions of time when necessary.

Thus, if and when petitioner returns to this Court to litigate his federal habeas

claims and seeks to file an amended habeas petition, his counsel will have sufficient

time to prepare such a petition.

      In sum, because there is no real danger that refusing to grant a stay of these

federal proceedings will result in his federal claims becoming time barred, the

Court will deny petitioner’s motion to stay these federal habeas proceedings and

dismiss the case without prejudice. See Woodard v. Wetzel, No. 3:16-CV-02262

(M.D. Pa. Nov. 14, 2017) (granting motion to dismiss without prejudice and directing

the petitioner to exhaust state remedies expeditiously); Mattison v. Wetzel, No. 1:14-

CV-02042, 2015 WL 8959411 (M.D. Pa. Dec. 16, 2015) (granting motion to dismiss

without prejudice in order to exhaust claims in state court where 354 days remained

to timely file federal habeas petition); Briggs v. Wetzel, No. 3:11-CV-02156, 2015 WL

5664965 (M.D. Pa. Sept. 24, 2015) (granting unopposed motion to dismiss without

prejudice where 87 days remained to timely file federal habeas petition); Parrish v.

Wetzel, No. 1:14-CV-00966, 2015 WL 3441965 (M.D. Pa. May 28, 2015) (denying stay

of federal proceedings where 262 days remained to timely file federal habeas
                                           7
petition); Chamberlain v. Wetzel, No. 1:12-CV-01271, 2013 WL 6328093 (M.D. Pa.

Dec. 5, 2013) (granting motion to dismiss habeas petition without prejudice in order

to exhaust claims in state court where 250 days remained to timely file federal

habeas petition), Dowling v. Beard, No. 3:06-CV-02085, 2012 WL 6091572 (M.D. Pa.

Dec. 7, 2012) (lifting stay of federal proceedings and stay of execution where 252

days remained to timely file federal habeas petition); Dick v. Wetzel, No. 1:10-CV-

00988, 2012 WL 5966538 (M.D. Pa. Nov. 29, 2012) (denying stay of federal

proceedings where 286 days remained to timely file federal habeas petition); Frey v.

Beard, No. 1:07-CV-00260, 2012 WL 5845548 (M.D. Pa. Nov. 19, 2012) (lifting stay of

federal proceedings and stay of execution where 228 days remained to timely file

federal habeas petition).

III.   Conclusion

       Because petitioner is afforded ample time to return to this Court after he

exhausts his state collateral claims, he has failed to satisfy the good cause

requirement under Rhines for the issuance of a stay and abeyance order.

Consequently, the Court will deny petitioner’s motion to stay these federal

proceedings and will dismiss this case without prejudice to allow petitioner to

exhaust his federal claims in state court. (Doc. 28.) In addition, because the Court

will deny the motion to stay, petitioner’s motion to seal (Doc. 30) will be denied as

moot, and the Court will direct the Clerk of Court to return all documents pending a

sealing decision to the custody of petitioner’s counsel. Further, petitioner’s motion

for an order directing the Department of Corrections to allow counsel to provide

him confidential legal documents in a manner that does not violate attorney/client
                                           8
privilege (Doc. 32) and the associated motion to stay that motion (Doc. 37) will be

denied, as action on those motions is more appropriate in state court. A certificate

of appealability will be denied. An Order consistent with this memorandum follows.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
